Citation Nr: 1808576	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  09-24 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for prostate cancer and residuals thereof, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1946 to February 1948 and from May 1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO).  

In May 2012, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is in the claims file.  

The Board remanded the Veteran's claim in June 2012 for additional development.  

In May 2012, a hearing was held pursuant to the Veteran's request, and a transcript of the proceeding is associated with the Veteran's claims file.  As set forth in a November 2017 letter, the VLJ who conducted the hearing is no longer employed by the Board.  In general, the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  However, when a VLJ becomes unavailable to participate in the disposition of a proceeding, it may be assigned to another VLJ.  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3(b).  The November 2017 letter explained that although the Board was able to make a decision on the record, the Veteran could request another Board hearing.  In November 2017, the Veteran responded that he would not be able to attend another hearing.  The Veteran did not request a new hearing in response to the November 2017 letter, and therefore, a new hearing is not required.  

Additionally, the record indicates the Veteran pursued a claim for an increased rating for his service-connected asthma disability.  In the July 2009 substantive appeal, the Veteran indicated that he wished to appeal only his pending prostate cancer claim.  Additionally, following a June 2012 Board remand for additional development, the Veteran indicated he was not seeking further action on his claim for an increased rating for asthma disability.  See Veteran's May 2013 correspondence.  As such, the only issue before the Board is entitlement to service connection for prostate cancer and residuals thereof.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation while participating in Operation Buster-Jangle, conducted at the Nevada Test Site in 1951.

2.  The preponderance of the evidence is against a finding that the Veteran's residuals of prostate cancer are related to exposure to ionizing radiation.  

3.  The residuals of prostate cancer did not manifest during service, were not manifested within one year of separation, and have not been shown to be otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a prostate cancer disability and residuals thereof, to include as a result of exposure to ionizing radiation, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran alleged that the RO did not consider a March 1997 biopsy report showing a diagnosis of prostate cancer.  However, the biopsy report was part of the record prior to the issuance of the July 2017 supplemental statement of the case and is presumed to have been reviewed by the RO.  The Board addresses the significance of the biopsy report in the analysis below.  Additionally, in response to the Board's remand, the Veteran submitted a copy of a DTRA fact sheet in January 2013.
Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

The Veteran is currently diagnosed with erectile dysfunction and urinary incontinence, residuals of prostate cancer.  The Veteran has specifically claimed that his prostate cancer was due to his in-service exposure to radiation.

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For cases involving allegations of in-service radiation exposure, service connection can be established in three ways.  First, service connection can be awarded on a presumptive basis for diseases specific to veterans exposed to radiation under 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, as stated above, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1042-1043 (Fed. Cir. 1994).

38 C.F.R. § 3.309(d) encompasses a variety of different forms of cancer.  Under this section, a "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki following World War II, or presence at other certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility'" that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1).

      Service Connection under § 3.309(d)

A June 2010 memorandum from the Defense Threat Reduction Agency corroborates his statements that he was exposed to radiation as a participant of Operation Buster-Jangle performed in Nevada in 1951, with exposure to radiation.  38 C.F.R. § 3.309(d)(3)(ii)(A).  He is a "radiation-exposed veteran" for purposes of 38 C.F.R. § 3.309(d).  

In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  However, the presumptively service-connected diseases specific to radiation-exposed veterans do not include prostate cancer.  The presumptively service-connected diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchio-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 C.F.R. § 3.309(d)(2).  A note to 38 C.F.R. § 3.309(d)(2) provides that for the purposes of this section, the term "urinary tract" means the kidneys, renal pelves, ureters, urinary bladder, and urethra.  Thus, prostate cancer is not considered part of the urinary tract for purposes of the applicable statute and regulation.

The Board finds that service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.309(d) because prostate cancer is not one of the diseases specified in 38 C.F.R. § 3.309(d)(2).  Additionally, medical records throughout the course of appeal do not specify or make any mention of any cancer of the urinary tract.  As a result, the Board concludes that presumptive service connection under the provisions of 38 C.F.R. § 3.309(d) is not warranted.

      Service Connection under § 3.311

Service connection on a presumptive basis having not been established, the Board next considers whether service connection is warranted as a radiogenic disease under 38 C.F.R. § 3.311.  Prostate cancer may be considered a radiogenic disease for purposes of this section.  38 C.F.R. § 3.311(b)(2).  

Thus, the salient question is whether it is at least as likely as not that the Veteran's prostate cancer is attributable to the amount of exposure he received in service.  

In a June 2010 letter from the Defense Threat Reduction Agency confirming the Veteran's participation in Operation Buster-Jangle, it was determined that the maximum doses that the Veteran could have been exposed to was an external gamma dose of 16 rem, an external neutron dose of 0.5 rem, an internal committed alpha particle dose to the prostate of 0 rem, and an internal committed beta plus gamma particle dose to the nervous system/brain of 1 rem.

In accordance with the procedures set forth in 3.311(c), an advisory opinion was requested from the Veteran's exposure history was sent to the Under Secretary for Health in March 2011 for an advisory opinion.  In an April 2011 opinion, the Director of Environmental Agents Service concluded that it is "not likely that the Veteran's prostate cancer can be attributed to ionizing radiation exposure while in military service."  

The Director provided the following rationale:

The Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer [].  Using the data provided by [the Defense Threat Reduction Agency], the program calculated a 99th percentile value for the probability of causation of 16.56[percent] for prostate cancer.

In a subsequent April 2011 memorandum, the Director of Compensation and Pension Service concluded that as a result of the April 2011 opinion from the Director of Environmental Agents Service and a review of the evidence in its entirety, "it is our opinion that there is no reasonable possibility that the [V]eteran's prostate cancer can be attributed to radiation exposure in service." 

In light of the reports provided by the Under Secretary for Health and the other evidence of record, the Board has determined that it is unlikely that the Veteran's 
prostate cancer and residuals are related to the ionizing radiation exposure he incurred while in-service.  The Veteran has not presented any evidence that may rebut the Under Secretary's conclusions. 

      Service Connection under § 3.303

Next, although it has been the Veteran's primary assertion that his prostate cancer and residuals therein are attributable to his ionizing radiation exposure, he is not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

The evidence of record shows that the Veteran had prostate cancer before the filing of the claim.  However, the evidence also indicates that he does not have a current prostate cancer disability, but rather residuals of his prostate cancer.  In May 1997, treatment records indicate that the Veteran underwent a radical retropubic prostatectomy, a surgical procedure in which the prostate gland is removed.  At an April 1998 follow-up visit, Dr. D. noted that the Veteran had no interval complaints.  Dr. D.'s impression was that there was no evidence of disease of prostate carcinoma at the time.  Then, in October 2004, Dr. B. noted that the Veteran was status-post prostate cancer, indicating again, that there was no current diagnosis of prostate cancer.  Instead, only a history of prostate cancer, with removal of the prostate, is shown by the evidence.  The medical evidence reveals that the Veteran also presented for follow-ups to ensure cancer did not recur.  At one such follow-up in September 2007, his urinalysis was unremarkable and prostatic specific antigen remained less than 0.1.  The Board finds that the Veteran's current disability includes the residuals of prostate cancer, including erectile dysfunction and urinary incontinence.

The Board acknowledges that the Veteran was exposed to radiation by way of his participation in Operation Buster-Jangle.  See August 2007 National Personnel Records; see also June 2010 Defense Threat Reduction Agency report.  The Veteran does not claim, and the evidence does not otherwise suggest, that the prostate cancer began during service.  The Veteran's service treatment records include no complaints of, treatment for, or diagnosis of prostate cancer in service, nor do they show that there were any manifestations of the disease process beginning in service.  Instead, records indicate that the Veteran's diagnosis of and treatment of prostate cancer began in the 1990s.  See March 1997 biopsy (report showing prostate cancer); see also Dr. U.'s December 2012 letter.  The prostatectomy was performed in May 1997 and there was no evidence of the disease following the surgery, although residuals of prostate cancer including urinary incontinence and erectile dysfunction continued after surgery.  

The Board notes that the Veteran and other laypeople are competent to provide evidence about matters of which they have personal knowledge (for example, the Veteran is competent to report that he experienced an event during service, e.g., exposure to toxins or chemicals, or that he had certain symptoms).  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has not directly asserted that his prostate cancer is directly related to service, other than his exposure to radiation as discussed above.  The Veteran has not submitted any medical evidence relating his prostate cancer to service other than due to exposure to radiation. 

In summary, the Veteran's service treatment records do not show prostate cancer in service.  The record reflects that the Veteran did not receive treatment for or a diagnosis of prostate cancer until the late 1990s, over 40 years after service.  The record contains a December 2012 letter from Dr. U. who notes that there is no way to prove a relationship between his previous exposure to ionizing radiation and subsequent development of prostate cancer.  However, Dr. U. also noted that it is possible that the radiation was a contributing factor to the development of the Veteran's prostate cancer.  The Board gives little probative weight to Dr. U.'s opinion because it is equivocal and provides no direct opinion on the linkage between ionizing radiation exposure and prostate cancer.  The Board also observes the DTRA's Fact Sheet that the Veteran provided in January 2013.  However, this information is general in nature, and was considered as part of the April 2011 opinion, as information from the DTRA was directly mentioned in the opinion.  

Accordingly, the record's only probative medical opinion of record is the April 2011 opinion from the Director of Environmental Agents Service finding that it is not likely that the Veteran's prostate cancer can be attributed to ionizing radiation exposure while in service.  No medical professional has directly attributed the Veteran's prostate cancer and residuals therein to his military service, to include his radiation exposure, nor is the Veteran competent to assert such a link.  Based on the foregoing, service connection on a direct basis is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for prostate cancer and residuals thereof and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a prostate cancer disability and residuals thereof, to include as due to exposure to ionizing radiation, is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


